EXHIBIT 10.58.4

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (the “Agreement”) is dated as of February
21, 2020, and is made by LF3 SOUTHAVEN, LLC, a Delaware limited liability
company and LF3 SOUTHAVEN TRS, LLC, a Delaware limited liability company
(individually and collectively, “Borrower”); and COREY R. MAPLE, an individual
(“Guarantor”) (Borrower and Guarantor are individually and collectively referred
to herein as the “Indemnitor”) for the benefit of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Lender”).

RECITALS:

Lender has agreed to make certain Loan(s) (the “Credit Facilities”) available to
Borrower in accordance with the terms of the Loan Agreement, dated the same date
as this Agreement, between Lender and Borrower (the “Loan Agreement”).  It is a
condition precedent to Lender making the Credit Facilities available to Borrower
that Indemnitor execute and deliver this Agreement to Lender.

AGREEMENT

FOR VALUABLE CONSIDERATION, Indemnitor represents and warrants to and agrees
with Lender as follows:

Definitions.  Capitalized terms used in this Agreement and not defined in this
Agreement have the meanings given to such terms in the Loan Agreement.  The
following terms shall have the following meanings:

“Borrower Agents” means all of Borrower’s tenants, subtenants, concessionaires,
licensees, agents, employees, contractors, and invitees.

“De Minimis Amounts” means Hazardous Materials being used, or stored for future
use, by Indemnitor on a Site and that (a) do not constitute a violation or
threatened violation of Environmental Law or require any reporting or disclosure
under any Environmental Law; and (b) are consistent with customary and prudent
business practices for similar businesses in the county where the Site is
located.  De Minimis Amounts do not include Hazardous Materials being disposed
of, generated, manufactured, processed, produced, released, transported, or
treated.

“Environmental Condition(s)” means (a) the presence on the Site of Hazardous
Materials (other than in De Minimis Amounts), including any Release, whether
known or unknown and regardless of timing, source, or fault; or
(b) non-compliance by any Credit Party or Borrower Agent, or the Site, including
its operations, with any Environmental Laws.  With respect to Governmental
Authorities or other third parties, designation of a condition as an
Environmental Condition pursuant to this Agreement is not to be construed as an
admission by any party of any legal conclusion.

“Environmental Laws” means all present and future laws (including common law),
ordinances, rules, regulations, requirements, orders, directives, injunctions or
decrees of any Governmental Authority, relating to Hazardous Materials or the
protection of human health, safety or the environment in the jurisdictions where
the Site is located or where any Hazardous Materials used, generated or disposed
of by Indemnitor are located.

“Environmental Liens” means all liens and encumbrances imposed pursuant to any
Environmental Law.

“Environmental Permits” means all permits, licenses or similar authorizations
required in order to occupy and operate the Site for the Permitted Concept in
compliance with all Environmental Laws.

“Hazardous Materials” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, explosive, radioactive, a contaminant or a pollutant or by other words of
similar meaning or regulatory effect, including petroleum and any fraction
thereof and additives thereto, asbestos, polychlorinated biphenyls, nuclear
waste, and any toxic mold or fungus of a type that might pose a risk to human
health or the environment or negatively impact the value of the Site (“Toxic
Mold”).







 

“Hazardous Materials Investigation” means:  (a) any pending, threatened, or
completed enforcement, Remediation, or other action, claim, proceeding,
agreement, or order by any Governmental Authority relating to any Hazardous
Material or any Environmental Law; (b) any investigation, study, warning, notice
of violation, administrative or judicial complaint, summons, citation,
directive, or other formal or informal notice by any Governmental Authority
relating to any Hazardous Material or any Environmental Law; and (c) any pending
or threatened claim by any Person relating to any Hazardous Material or any
Environmental Law.

“Investigations” means and includes environmental site assessments and other
investigations of potential Environmental Conditions on or about the Site,
including but not limited to sampling and analysis of soil, water, air, building
materials and other materials and substances, whether solid, liquid or gas.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into or out of
the Site of any Hazardous Material, including the movement of Hazardous
Materials through or in the air, soil, surface water or groundwater.

“Remedial Action” or “Remediation” means the investigation, removal, or clean-up
of contamination, environmental degradation, or damage caused by, related to or
arising from a Release or presence of any Hazardous Materials on or from the
Site, as required by Environmental Law or any Governmental Authority, including
any actions to prevent, cure or mitigate any Release, any pre-remedial studies
and investigations or post remedial care; any action to comply with
Environmental Law or Environmental Permits, and all acts necessary to clean and
disinfect any portions of the Site affected by Toxic Mold and to eliminate the
sources of Toxic Mold on the Site.

“Site” means each Site identified in the Loan Agreement, including properties
that become Sites pursuant to the Loan Agreement.  As used herein, the phrase
“on the Site” includes in, on, at, about, above, or under the Site.

Compliance with Environmental Laws.  Indemnitor shall comply with all applicable
Environmental Laws and Environmental Permits in connection with the use,
operation, or maintenance of the Site.  Indemnitor shall not use or permit the
use of any Hazardous Materials on the Site, other than in De Minimis
Amounts.  Indemnitor shall keep the Site, and shall cause the Site to be kept,
free and clear of all Environmental Conditions and Environmental
Liens.  Indemnitor shall use its best efforts, with due diligence, to cause: (a)
the other Credit Parties and the Borrower Agents to comply with the terms of
this Agreement; and (b) the Site to be kept, free and clear of all Environmental
Conditions to the extent required by Environmental Laws.

Representations and Warranties.  The representations and warranties in this
Section are made and are true and correct as of the date hereof and shall
continue to be true and correct at all times prior to termination
hereof.  Unless otherwise stated, all representations and warranties are made to
the best of Indemnitor’s knowledge after due inquiry.  Except as otherwise
disclosed in writing to Lender prior to or contemporaneously with the execution
of this Agreement:

All Environmental Permits have been obtained and are in full force and effect;

The current and past operations of the Credit Parties and all Borrower Agents on
the Site were and are in compliance with Environmental Laws and all
Environmental Permits, and no Credit Party has received any written or oral
notice of any such non-compliance;

No Hazardous Materials (other than De Minimis Amounts) have been used, disposed
of or otherwise Released on the Site nor has any Credit Party received any oral
or written notice alleging any Release has occurred.  There is no threat of any
Release migrating to the Site that could create an Environmental
Condition.  There are not now nor have there ever been any buried or partially
buried storage tanks on the Site;

No Credit Party has received any written or oral notice or other communication
from any Person relating to (i) any Hazardous Materials Investigation relating
to the Site; (ii) any Remediation; or (iii) possible liability of any Person
under any Environmental Laws arising from the operation or condition of the
Site;







 

All information known to any Credit Party or contained in the files of the
Credit Parties relating to Environmental Conditions has been provided to Lender,
including information relating to any prior Remediation;

No part of the Premises constitutes wetlands subject to the jurisdiction of the
U.S. Army Corps of Engineers or the U.S. Environmental Protection Agency; and

The Site is not subject to any Environmental Liens and none are threatened or
pending.

Notification of Certain Matters.  Indemnitor shall promptly notify Lender in
writing, upon Indemnitor obtaining actual knowledge of:  (a) any Environmental
Condition; (b) any material non-compliance with any Environmental Law related in
any way to the Site; (c) any Environmental Lien on the Site or any act or
omission which would reasonably be expected to result in the imposition of an
Environmental Lien on the Site; (d) any Hazardous Materials Investigation
relating to the Site; (e) any written or oral notice or other communication of
which any of the Credit Parties becomes aware from any source whatsoever
(including a Governmental Authority) relating in any way to liability pursuant
to, noncompliance with, or enforcement actions under Environmental Laws in
connection with the condition or operation of the Site; or (f) any circumstance
or condition that renders any of Indemnitor’s representations and warranties in
this Agreement to be inaccurate or incomplete.

Requirement for Remedial Action.  Indemnitor shall promptly undertake and
complete appropriate Remedial Action with respect to all matters covered by
Environmental Law and Section 4, unless Indemnitor establishes to the reasonable
satisfaction of Lender (but only as to matters where Remedial Action is not
otherwise required by Governmental Authority) that neither Indemnitor nor any
other Credit Party has any potential liability therefor under Environmental Law,
or this Agreement.  All such Remedial Actions pursuant to this Section shall be
(a) undertaken and completed to the reasonable satisfaction of Lender and in
compliance with Environmental Law and the Environmental Permits; (b) undertaken
by environmental consultants, engineers, and contractors and in accordance with
remediation plans, all as approved in advance and in writing by Lender, such
approval not to be unreasonably withheld or delayed; and (c) at the sole cost
and expense of Indemnitor.  Lender shall have the right, at Lender’s expense, to
observe and monitor all Remedial Actions using environmental consultants and
engineers selected by Lender.

Borrower Investigations.  Indemnitor shall perform such Investigations as Lender
may from time to time reasonably request in writing with respect to matters for
which Lender has reasonably determined that Indemnitor or another Credit Party
may have any potential liability, either under Environmental Law, or this
Agreement, and shall provide to Lender all reports, analyses, and results (each,
a “Report”) of such Investigations.  Each Report shall be addressed to Lender,
entitling Lender to rely on the Report or Lender shall be provided a written
agreement from the Person issuing the Report stating that Lender is entitled to
rely on the Report.  If Indemnitor independently undertakes any Investigation,
such Investigation shall be undertaken by an Environmental Professional (as that
term is now or may hereafter be defined in 40 CFR Part 312), or equivalent
professional, and Indemnitor shall provide Lender with all Reports from that
Investigation, addressed to Lender as stated above.

Investigations by Lender or Government Authority.  Lender and any other Person
designated by Lender, including any receiver, any representative of a
Governmental Authority, and any environmental consultant, shall have the right,
but not the obligation, to enter upon the Site upon reasonable prior notice (or
at any time without prior notice in the event of an emergency), to perform such
Investigations as Lender reasonably deems necessary or appropriate or as any
Government Authority may require.  Indemnitor shall cooperate with and provide
access to Lender and any such person or entity designated by Lender without any
requirement for an access agreement, license or indemnity from Lender or its
designee.

Costs of Investigations.  All Investigations requested or undertaken by Lender
pursuant to this Section shall be at Indemnitor’s sole cost and expense if, when
Lender requests or performs such Investigation, either (i) Lender has a
reasonable basis for believing that an Environmental Condition exists on the
Site for which Indemnitor may have any potential liability, either under
Environmental Law, or this Agreement, unless the results of the Investigation
disclose that an Environmental Condition does not exist, or (ii) a Default has
occurred and is continuing.  Otherwise, the cost of such Investigation shall be
paid by Lender.  Indemnitor shall reimburse Lender for all such costs and
expenses for





 

which Indemnitor is obligated within 20 days of written demand from Lender,
accompanied by reasonable evidence of the costs and expenses so incurred.

Indemnification.  Indemnitor shall indemnify, hold harmless and defend Lender
and its Affiliates (each, an “Indemnified Party”) for, from and against all
Liabilities and costs of Remediation (whether or not performed voluntarily) that
may be imposed on, incurred by or asserted against any such Indemnified Party in
any matter relating to or arising out of, in connection with or as a result of
any of the following:  (a) any misrepresentation or inaccuracy in any
representation or warranty in this Agreement;  (b) any material breach or
failure to perform any covenants or other obligations imposed on Indemnitor
pursuant to this Agreement; and (c) the following:  (i) the presence of any
Hazardous Materials that are or were at any time located on the Site; (ii) the
Release, treatment, transportation, storage, arranging for disposal or disposal
of any Hazardous Materials that are or were at any time located on the Site;
(iii) any past, present or threatened non-compliance with or violations of
Environmental Law or Environmental Permits in connection with activities,
operations or Environmental Conditions on the Site; (iv) the imposition,
recording or filing or the threatened imposition, recording or filing of any
Environmental Lien encumbering the Site; or (v) any administrative processes or
proceedings or judicial proceedings in any way connected with any matter
addressed in this Agreement (collectively, the “Environmental Indemnified
Matters”); provided, however, that Indemnitor shall not have any liability under
this Section to any Indemnified Party with respect to any Environmental
Indemnified Matter to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of such Indemnified Party, as determined
by a court of competent jurisdiction in a final non-appealable judgment or
order.

Hazardous Materials Investigations.  Lender may join and participate as a party
in, if Lender so elects, any Hazardous Material Investigation of any
Environmental Condition that is or might be impacting the Site.  All costs and
expenses incurred by Lender pursuant to this Agreement shall be deemed to be
Liabilities for purposes of Indemnitor’s indemnity obligations.

Release of Lender.  Indemnitor fully, finally and forever releases and
discharges Lender and its Affiliates from, waives, and agrees not to sue, or
otherwise assert against, Lender or any of its Affiliates, any claims,
liabilities, obligations, actions, causes of action, debts, demands, suits,
judgments, losses, fines, penalties, sanctions, costs, fees, taxes, charges,
disbursements, expenses, defenses, challenges, contests, or other opposition, of
whatever kind or nature and however characterized, at law, in equity or
otherwise (including, without limitation, with respect to any diminution in
business or property value or loss or denial of use of real property) that
Indemnitor now has or in the future may have, whether known or unknown, foreseen
or unforeseen, now existing or arising in the future, against Lender or its
Affiliates arising out of or relating to this Agreement, any Investigation, any
Environmental Condition, any Hazardous Materials Investigation, or any
Remediation on, at or affecting the Site, except to the extent arising primarily
from the gross negligence or willful misconduct of Lender or such Affiliate, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order.

Reinstatement of Obligations.  If any time all or any part of any payment made
by Indemnitor or received by Lender or one of its Affiliates from Indemnitor
pursuant to this Agreement is or must be rescinded or returned for any reason
whatsoever (including the insolvency, bankruptcy or reorganization of
Indemnitor), then the obligations of Indemnitor under this Agreement shall, to
the extent of the payment rescinded or returned, be deemed to have continued in
existence, notwithstanding such previous payment made by Indemnitor or receipt
of payment by Lender or such Affiliate, and the obligations of Indemnitor
hereunder shall continue to be effective or be reinstated, as the case may be,
as to such payment, all as though such previous payment by Indemnitor had never
been made.

Full Recourse.  The indemnity and other obligations contained herein are not
subject to any non-recourse or other limitation of liability provisions
contained in any of the Loan Documents, and the liability of Indemnitor pursuant
to this Agreement shall not be limited by any such non-recourse or similar
limitation of liability provisions.

Agreement Not Secured by Liens.  By acceptance of this Agreement, Lender
confirms its agreement and understanding that the obligations of Indemnitor
hereunder  are unsecured by any interest in the Collateral.

Independent Obligations; Joint and Several Liability.  The obligations of
Indemnitor and the rights and remedies of Lender and its Affiliates in this
Agreement are independent from and are in addition to those pursuant to any of
the other Loan Documents, and such rights and remedies may be enforced and
otherwise pursued independently





 

of any other rights and remedies of Lender and the Lender Affiliates under any
other Loan Document.  Each party executing this Agreement shall be jointly and
severally liable for all Indemnitor obligations under this Agreement.

General Provisions; Survival.  All provisions of the Loan Agreement Article
entitled “General Provisions” apply to this Agreement, the same as if such
provisions were set forth in full in this Agreement.  All representations,
warranties, covenants, and obligations of Indemnitor in this Agreement shall
survive the payment or other satisfaction of the Credit Facilities.

[SIGNATURE PAGE FOLLOWS]

 

 







 

EXECUTED as of the date written on the first page of this Agreement.

 

 

 

 

 

 

 

 

BORROWER:

 

 

 

LF3 SOUTHAVEN, LLC, a Delaware limited liability company

 

 

 

By:

Lodging Fund REIT III OP, LP, a Delaware limited partnership, its Sole Member

 

 

 

 

By:

Lodging Fund REIT III, Inc., a Maryland corporation, its General Partner

 

 

 

 

 

 

By:

/s/ Katie Cox

 

 

Name:

Katie Cox

 

 

Title:

Chief Financial Officer

 

 

 

 

 

LF3 SOUTHAVEN TRS, LLC, a Delaware limited liability company

 

 

 

By:

Lodging Fund REIT III TRS, Inc., a Delaware corporation, its Sole Member

 

 

 

 

 

 

By:

/s/ Katie Cox

 

 

Name:

Katie Cox

 

 

Title:

Chief Financial Officer

 

 

 

 

 

GUARANTOR:

 

 

 

/s/ Corey R. Maple 

 

COREY R. MAPLE

 

 

